Citation Nr: 9931840	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-41 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from June 4 to June 6, 1995, at 
Sentara Norfolk General Hospital (SNGH).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's father


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs Medical Center (VAMC) in Hampton, Virginia, 
denying the veteran payment or reimbursement of unauthorized 
medical expenses incurred from June 4 to June 6, 1995, at 
SNGH.  

The veteran was scheduled for a hearing at the RO before a 
traveling member of the Board in May 1999.  In a statement 
received in late April 1999 the request for this hearing was 
withdrawn by the veteran's representative.  The case was 
thereafter certified for appellate review and received by the 
Board in June 1999.  


FINDINGS OF FACT

1.  The veteran has a total disability permanent in nature 
resulting from a service-connected disability.

2.  The veteran was treated at Sentara Norfolk General 
Hospital from June 1 to June 6, 1995, for a medical emergency 
in which delay would have been hazardous to life or health, 
and a VA medical facility was not feasibly available for 
treatment of the veteran at first.

3.  A VA physician has determined that on June 3, 1995, the 
veteran's condition sufficiently stabilized that he could 
have been transferred to a VA medical facility on that date 
for any necessary further treatment.





CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses that were incurred from June 3 to June 6, 
1995, at SNGH have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.120, 17.121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the afternoon of June 1, 1995, the veteran was brought to 
the South Hampton General Hospital Emergency Room by a rescue 
squad after going off the road while riding his moped.  He 
was clinically found to have sustained a head injury with 
evidence of intracranial hemorrhage as well as facial 
lacerations.  A treating physician at South Hampton contacted 
VA and was informed by the Hampton VA Medical Center that it 
was unable to accept the veteran at that time.  The veteran 
was then transferred to the SNGH for further evaluation.  A 
repeat computer tomography scan confirmed the subarachnoid 
hemorrhage and the veteran was placed in the Neuro intensive 
care unit for 48 hours and monitored.  He was transferred 
thereafter to a "regular floor."  Progress notes for June 
2, 1995, reflect that the veteran was found to be 
neurologically stable and that a repeat computer tomography 
scan of his head had shown no significant change.  He was 
discharged on June 6, 1995, as afebrile with normal and 
stable vital signs. 

A VA Report of Contact on file shows that on June 2, 1995, VA 
was contacted by South Hampton Memorial Hospital and advised 
the veteran was seen in their emergency room but not 
admitted.  The same Report of Contact shows that, on June 5, 
1995, VA was contacted by SNGH and notified of the veteran's 
admission to that facility on June 1, 1995.  It was noted 
that the veteran was admitted status post motor vehicle 
accident after receiving treatment at the South Hampton 
Memorial Hospital Emergency Room.  It was further noted that 
the veteran's parents reported that the emergency room 
clinicians at South Hampton were told by a VA physician that 
VA was not a trauma center and that they should admit the 
veteran to a civilian medical facility.

The veteran's father, who holds a general power of attorney 
from the veteran, proffered testimony at a hearing in support 
of the claim in April 1996.  He testified that the veteran 
was taken by ambulance to the South Hampton Memorial Hospital 
Emergency Room where he was initially treated for his trauma 
injury.  He said South Hampton notified him of the veteran's 
accident and further informed him that they had contacted VA 
regarding the veteran's admission to the VA Medical Center in 
Hampton.  VA reportedly suggested that the veteran be 
transferred to SNGH because of the severity of his trauma.  
Upon admission to SNGH, the veteran was placed in the 
intensive care unit at that facility for several days and 
then moved to the general floor when he became stable.  The 
veteran's father disputed the billing charges from SNGH.

Late in November 1995, a VA staff physician reviewed the 
facts and circumstances of this case and determined that the 
veteran was stable for transfer to the VA Medical Center in 
Hampton after June 3, 1995 ("after" being indicated by the 
letter "p" with a line over it, an abbreviation of the 
Latin post).  The initial 48 hours of private hospitalization 
was approved for VA payment or reimbursement.  According to 
the January 1996 statement of the case, the MAS determined 
that the VAMC would be responsible for the veteran's care 
from June 1 through June 3, 1995.

Analysis

The Board notes initially that the claim is "well grounded," 
meaning the claim is at least "plausible...or capable of 
substantiation."  See 38 U.S.C.A. § 5107(a).  The relevant 
facts have been properly developed and the statutory duty to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

The VA already has authorized payment of the medical expenses 
the veteran incurred from June 1 through June 3, 1995, while 
a patient at the SNGH, and initially at South Hampton General 
Hospital.  The VA's decision to pay those expenses, in turn, 
acknowledges that the circumstances that prompted the need 
for treatment at SNGH were of such a nature as to have 
satisfied all three of the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 (formerly § 17.80), that is, that the 
veteran was rated totally (100 percent) and permanently 
disabled at the time due to service-connected disability, 
required emergency medical care, and a VA facility was not 
feasibly available.  The dispositive issue in this appeal 
therefore becomes on what date was the veteran's condition 
sufficiently stabilized, i.e., the date on which the medical 
emergency ended, such that he could safely have been 
transferred to the local VA medical center for any necessary 
additional treatment because VA is expressly precluded from 
making any payments beyond such date.

The pertinent regulatory provision provides that claims for 
payment or reimbursement of the cost of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran;

(a) who received emergency hospital care 
could have been transferred from the non-
VA facility to a VA medical center for 
continuation of treatment for the 
disability, or

(b) who received emergency medical 
services, could have reported to a VA 
medical center for continuation of 
treatment for the disability.  

From that point on no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121 
(formerly 38 C.F.R. § 17.80(a)).

Clinical records from the period of hospitalization at issue 
show that on June 2, 1995, the veteran was assessed as being 
neurologically stable by clinicians at SNGH.  48 hours after 
his admission to SNGH, he was removed from the Neuro 
intensive care unit and transferred to a general ward.  

In November 1995 a VA physician rendered an opinion that the 
veteran was stable for transfer to a VA facility after June 
3, 1995.  The evidence in its entirety including the 
testimony in April 1996 does not show otherwise.  In essence, 
the evidence of record shows that the veteran's condition had 
stabilized on June 3, 1995, so as to have permitted a safe 
transfer to the VA Medical Center in Hampton, Virginia.  
Under these circumstances, the criteria for payment or 
reimbursement of the medical expenses incurred from June 3 to 
June 6, 1995, have not been met and the appeal is denied.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find the evidence so approximately 
balanced as to warrant its application.


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses that were incurred from June 4 to June 6, 
1995, at Sentara Norfolk General Hospital is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

